     Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 1 of 36




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No.

DENVER BIBLE CHURCH;
PASTOR ROBERT A. ENYART;
COMMUNITY BAPTIST CHURCH;
PASTOR JOEY RHOADS

               Plaintiffs

v.

ALEX M. AZAR II, in his official capacity as Secretary,
United States Department of Health and Human Services;
Department of Health and Human Services;
CHAD F.WOLF, in his official capacity as Acting Secretary,
United States Department of Homeland Security;
Department of Homeland Security;
STEVEN T. MNUCHIN, in his official capacity as Secretary
United States Department of the Treasury;
Department of the Treasury;
JARED POLIS, in his official capacity as
Governor, State of Colorado, and
JILL HUNSAKER RYAN, in her official
capacity as Executive Director of, and together with, the
Colorado Department of Health and
Environment
               Defendants

______________________________________________________________________________

         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
______________________________________________________________________________

        Plaintiffs, for their Complaint against Defendants in their official capacities and as listed

agencies, allege and state:

                               PRELIMINARY ALLEGATIONS

        The Federal and State Defendants, acting together, have violated Plaintiffs’ First

Amendment rights without due process of law, affording Plaintiffs standing to bring claims

                                                 1
    Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 2 of 36




against the agency defendants and individuals in their official capacities under 5 U.S.C. §7021

and 42 U.S.C. §1983,2 as applicable, for declaratory and injunctive relief. The Federal

Defendants implemented federal law under the CARES Act3 and the Stafford Act4 in violation of

both the Religious Freedom Restoration Act (“RFRA”)5 and non-discrimination provisions of the

Stafford Act6 and accompanying regulations.7 Said violations took place by approving the

conditions of mitigation for allocation of federal resources to Governor Polis, in his official

capacity, in spite of the State Defendants’ admitted discrimination against Plaintiffs, alleged here

to be in the form of executive and public health orders issued ultra vires. The Federal Defendants

lacked lawful grounds under RFRA to violate Plaintiffs’ First Amendment rights because the

State Defendants lacked appropriate legal authority under state statutes and the Colorado

Constitution to deprive Plaintiffs under 42 U.S.C. §1983 of their religious liberty, all as set forth

more fully, infra. Federal Defendants’ made approvals that are final agency actions for purposes

of judicial review of Plaintiffs’ claims.

1
  The statute provides: “An action in a court of the United States seeking relief other than money
damages and stating a claim that an agency or an officer or employee thereof acted or failed to
act in an official capacity or under color of legal authority shall not be dismissed nor relief
therein be denied on the ground that it is against the United States.” See Perry Capital LLC v.
Mnuchin, 864 F.3d 591 (D.C. Cir. 2017)
2
  The statute provides: “Every person who, under color of any statute, ordinance, regulation,
custom, or usage, of any State or Territory or the District of Columbia, subjects, or causes to be
subjected, any citizen of the United States or other person within the jurisdiction thereof to the
deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be
liable to the party injured in an action at law, suit in equity, or other proper proceeding for
redress, except that in any action brought against a judicial officer for an act or omission taken in
such officer’s judicial capacity, injunctive relief shall not be granted unless a declaratory decree
was violated or declaratory relief was unavailable. For the purposes of this section, any Act
of Congress applicable exclusively to the District of Columbia shall be considered to be a statute
of the District of Columbia.”
3
  Coronavirus Aid, Relief and Economic Security Act, Pub. L. 116-136 (2020).
4
  42 U.S.C. §§5121 – 5207.
5
  42 U.S.C. §2000bb et seq.
6
  42 U.S.C. §5151.
7
  44 C.F.R.§§206.11 and 206.36.
                                                 2
     Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 3 of 36




                                             PARTIES

1.      Plaintiffs are pastors and their churches, organized and existing under Colorado law, as

follows:

        a. Pastor Robert Enyart and Denver Bible Church, ministering to the community of

Wheat Ridge in Jefferson County, Colorado.

        b. Pastor Joey Rhoads and Community Baptist Church, ministering to the community of

Brighton in Weld and Adams Counties, Colorado.

2.      Plaintiffs conduct ministries involving religious services and fellowship activities for

congregations of more than fifty (50) people. The ministries are dependent upon gathering

together as a group, speaking, praying, baptizing, displaying facial expressions of human

emotions, singing, standing, embracing, shaking hands, conducting marriages, funerals,

ordination and communion services

3.      Plaintiff churches seek to protect their interests in the free exercise of religion, speech

and assembly. The churches have associational standing because (a) the interests they seek to

protect are germane to their purpose; and (b) neither the claims asserted nor the relief requested

require the participation of individual members in the lawsuit since the church members would

have standing to assert claims for the deprivation of their own constitutional rights, as set forth

herein. Plaintiffs seek declaratory and injunctive relief which, if granted, will inure to the benefit

of the church members actually injured.

4.      Defendant Polis is the Governor of the State of Colorado and the other Defendants are

agents and agencies of the federal and state governments, as follows:

        a.     Defendant Alex M. Azar II is the Secretary for Defendant U.S. Department of

Health and Human Services (“HHS”). “HHS is awarding emergency grants and cooperative



                                                  3
     Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 4 of 36




agreements funded under the Coronavirus Aid, Relief, and Economic Security (CARES) Act,

2020….” Ex 1, HHS guidance, attached hereto and incorporated.

        b.       Defendant Chad F. Wolf (“Wolf”) is the Acting Secretary for Defendant U.S.

Department of Homeland Security (“DHS”). The Homeland Security Act of 2002, 6 U.S.C. §§

101-557, consolidated component agencies, including the Federal Emergency Management

Agency (“FEMA”), into DHS. All functions of all officers, employees, and organizational units

of DHS are vested in the Secretary. “As of July 10th, FEMA and HHS have obligated $133.6

billion in support of COVID-19 efforts.” Ex 2, DHS press rel. 7/13/20.

        c.       Defendant Steven T. Mnuchin (“Mnuchin”) is Secretary for Defendant U.S.

Department of the Treasury, which has made total “allocations” to Colorado state and local

governments of $2,233,011,164.20. Ex 3, Treas. guidance, 6/30/20, attached hereto and

incorporated.

        d.       Defendant Jared Polis (“Polis”) is Governor of the State of Colorado; and

        e.       Defendant Jill Hunsaker Ryan (“Ryan”) is Executive Director of Defendant

Colorado Department of Health and Environment (the “CDPHE”). The CDPHE is a state agency

for which Ryan is the head, pursuant to C.R.S. §25-1-102(1).

                                 JURISDICTION AND VENUE

5.      This action raises federal questions under the United States Constitution and federal

statutes for Civil Rights, 42 U.S.C. §1983, the Religious Freedom Restoration Act, 42 U.S.C.

§2000bb-3(a), the Stafford Act, 42 U.S.C. §5151, its regulations in 44 C.F.R. §§206.11 and

206.36 (c)(1), as well as supplemental state law questions, and 5 U.S.C. §702, the Administrative

Procedure Act.




                                                 4
     Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 5 of 36




6.      This Court has subject matter jurisdiction under 28 U.S.C. §§1331 (federal questions) and

1343 (civil rights) and 1367 (supplemental jurisdiction).

7.      This court’s authority to grant declaratory and injunctive relief arises under 28 U.S.C. §§

2201 (declaratory) and 2202 (further relief) and reasonable attorneys’ fees and costs under 42

U.S.C. §1988.

8.      Venue is proper in this Court under 28 U.S.C. §1391(b)(2) because the actions giving rise

to the claims herein occurred in the District of Colorado.

                                  FACTUAL ALLEGATIONS

World Health Organization

9.      On January 30, 2020, the World Health Organization (“WHO”) declared, due to concern

for countries “with weaker health systems,” a “public health emergency of international concern

over the global outbreak of novel coronavirus” Ex 4, WHO statement 1/30/20, attached and

incorporated.

10.     WHO did not recommend limiting trade or movement but called for accelerated

development of “vaccines, therapeutics and diagnostics.” Ex 4, WHO stmt.

The United States Department of Health and Human Services

11.     HHS leads a federal interagency response to the aforesaid novel coronavirus.

12.     As of March 3, 2020, Defendant Department of Homeland Security is “augmenting the

HHS Secretary’s Operations Center” with personnel who are “assisting the HHS-led interagency

response through increased support and coordination.” Ex 5, DHS 4-6-20.

13.     As of July 10, 2020, “FEMA and HHS have obligated $133.6 billion in support of

COVID-19 efforts.” Ex. 2.




                                                 5
  Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 6 of 36




14.    Retroactive to January 27, 2020, Defendant Azar declared a national Public Health

Emergency (“PHE”) on January 31, 2020, “to aid the nation’s healthcare community in

responding to 2019 novel coronavirus.” He asserted as authority Section 319 of the Public Health

Service Act, 42 USC §247d-3a, on behalf of HHS. Ex 6, PHE, and Ex 7, HHS press rel. 1/31/20,

attached and incorporated.

15.    However, Azar stated: “. . . . the risk to the American public remains low at this time, and

we are working to keep this risk low.” Ex 7, HHS press rel.

16.    Azar’s PHE stated it was pursuant to the “declaration by the World Health Organization

that spread of the virus constituted a public health emergency of international concern.” Ex 7,

HHS press rel.

17.    HHS, by January 31, 2020, was already “collaborating with industry” regarding vaccines

and therapeutics, and the Centers for Disease Control and Prevention (“CDC”) was already

“working closely with state health departments.” (emphasis added). Ex 7, HHS press rel.

18.    Azar’s PHE was “the latest in the series of steps the Trump Administration [had] taken to

protect our country.” Ex 7, HHS press rel.

The President and Congress

19.    Retroactive to March 1, 2020, the President of the United States of America declared a

National Emergency Concerning COVID-19 (“National Emergency Declaration” or “NED”)

stating: “The Federal Government, along with State and local governments, has taken

preventive and proactive measures to slow the spread of the virus and treat those affected …

[by]… issuing a declaration pursuant to section 319F-3 of the Public Health Service Act (42

USC §247d-6d)…” Ex 8, NED 3/13/20 (emphasis added), attached and incorporated.




                                                6
  Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 7 of 36




20.     On March 5 and 6, 2020, Congress passed and the President signed HR 6074

Coronavirus Preparedness and Response Supplemental Appropriations Acts 2020 to provide $8.3

billion in aid for virus diagnosis/treatment, money to small businesses, significant funding to

HHS for vaccine research and $1.6 billion for USAID, also known as “Phase I.”

21.    The President’s NED was based on the statement that: “The spread of COVID-19 within

our Nation’s communities threatens to strain our Nation’s healthcare systems.” Ex 8, NED

(emphasis added).

22.    The President asserted as authority to issue the NED, the National Emergencies Act, 50

U.S.C. §1601 et seq. Ex 8, NED.

23.    The President declared that the COVID-19 outbreak was “an emergency of nationwide

scope, pursuant to section 501(b) of the Stafford Act, 42 U.S.C. §5191.” Exec. Order 13927

6/04/20, 85 FR 35165 (not attached) (emphasis added).

24.    On March 14, 2020, the President signed H.R. 6201, Families First Coronavirus

Response Act to provide tax credits for employee absences caused by COVID-19, three months

of paid family and medical leave, nearly $1 billion to the states for unemployment insurance

costs, and nearly $1 billion for food assistance programs, including for qualifying families whose

child’s school is closed due to the virus, also known as “Phase II.”

25.    On March 27, 2020, the President signed the Coronavirus Aid, Relief, and Economic

Security Act (“CARES Act,” also known as “Phase III”), providing cash to individuals, couples

and parents, $349 billion for small business payroll loans, $46 billion for industry-specific loans

such as airlines, cargo carriers and “critical” businesses, $454 billion for the Federal Reserve for

business loans, and money for expanded unemployment insurance.




                                                 7
  Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 8 of 36




The Treasury Department

26.     As Secretary of the Treasury, Mnuchin oversees the interpretation of the CARES Act and

provides guidance on the permissible use of payments to government recipients out of the

Coronavirus Relief Fund, available only for “costs that were incurred during the period that

begins on March 1, 2020, and ends on December 30, 2020 (the “covered period”). Ex 3, Treas.

guidance, p. 2.

27.     As of the filing of this complaint, Polis applied for, and Mnuchin and Defendant

Department of the Treasury approved, a total sum for Colorado of two billion, two hundred

thirty-three   million,   eleven   thousand,   one   hundred   sixty-four   and   20/100   dollars

($2,233,011,164.20). Ex 3, Treas. guidance (payments).

The Appearance of Corruption or Conflicting Interests

28.     The appearance of corruption or conflicting interest is created by the CARES Act (the

“Act”) because:

        a.        under the Act, the State Defendants have outrageously and unconscionably

punished non-profit churches like Plaintiffs with severe restrictions on gatherings and otherwise,

while favoring, through exemptions, for-profit businesses that generate state tax revenues and

also exempting government operations.

        b.        exempting large national companies but imposing a drastic “lock down” of local

and regional businesses diminishes business income and such smaller business’ ability to make

financial donations to campaigns that oppose incumbent office holders;

        c.        disaster orders, by already-advantaged incumbent office holders, in what is the

2020 election year, inhibit opposition campaign speech and other expressive and campaign

activities normally undertaken by person-to-person speech in churches, restaurants, bars and



                                                 8
  Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 9 of 36




other gathering places. Speech, religious and political discourse are physically muzzled by orders

mandating masks, social distancing and restrictions on gatherings, all of which also suppress

door-to-door campaigning, rallies and meetings.

       d.      the Act creates the opportunity to issue unnecessary extensions of disaster

declarations so that incumbents can retain the right to use CARES Act funds for the entire

“covered period” ending December 30, 2020. Ex 3, Treasury guidance, p. 1.

       e.      incumbent office holders gain the prospect of becoming overseers of federal aid

payments worth billions of dollars under the CARES Act, which sums are capable of being

directed to politically helpful groups in what is the 2020 election year.

       f.      under the Act, the opportunity exists for hospitals to exaggerate the number of

COVID-19 related expenses because “$100 billion is available to reimburse health care providers

(such as hospitals) for expenses related to health care or lost revenues as a result of the

coronavirus emergency.” Letter by Congressional Budget Office, revised 4/27/20, p. 24 (not

attached), https://www.cbo.gov/system/files/2020-04/hr748.pdf.

CDEA Limits the Governor’s Authority in Emergencies

29.    In 2012, the Colorado Legislature enacted the Colorado Disaster Emergency Act, C.R.S.

§24-33.5-701 et seq (“CDEA”).

30.    Definitions in CDEA include, but are not limited to, the following terms: disaster,

emergency, emergency epidemic, pandemic influenza, recovery and response. Id., §703.

31.    CDEA authorizes the governor to issue executive orders under “this Part 7” that “have

the force of law,” and requires that the governor “shall” declare a “disaster emergency” if the

governor “finds a disaster has occurred or that this occurrence or the threat thereof is

imminent.” Id., §704(4) (emphasis added).



                                                 9
  Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 10 of 36




32.    CDEA provides that an executive order shall activate “state, local and interjurisdictional

disaster emergency plans,” and that the governor becomes the commander-in-chief of “any

organized and unorganized militia.…” Id., §704(5)-(6).

33.    CDEA authorizes the governor to convene advisors, suspend “regulatory statutes” and

procedures “for the conduct of state business” if “strict compliance” would “prevent, hinder or

delay” coping with the emergency,” compel evacuations and routes of ingress/egress, control a

disaster area, alcoholic beverages, firearms, explosives, and combustibles, and determine the

sharing of non-federal costs as required by 42 U.S.C. §5121 et seq., the Robert T. Stafford

Disaster Relief and Emergency Assistance Act. Id., §704(6.5)-(7)(j).

34.    CDEA, §704 (2)(d,) confines the governor and the director of CDPHE to their authority

under the Colorado Constitution, and they are not authorized to promulgate laws of general

applicability in lieu of the Colorado legislatture.

Polis Exceeded the Scope of his Authority to Declare a Disaster

35.    On March 11, 2020, purportedly pursuant to CDEA, Polis issued an executive order

declaring a “disaster emergency” due to the “presumptive presence” of coronavirus disease 2019

in Colorado, ostensibly causing “strains [on] the resources of our emergency medical

facilities and personnel” for which he ordered measures designed to maximize the “chances of

avoiding widespread disruptions to our economy…” (emphasis added). Ex 9, EO-03, p. 1-2,

attached and incorporated.

36.    Polis had no authority under CDEA to declare a disaster emergency to avoid “widespread

disruptions to our economy” or to prevent “strains on medical facilities and personnel.”




                                                  10
 Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 11 of 36




37.    In fact, Polis’ emergency declaration is causing major economic disruption to the

Colorado economy and disruptions to medical facilities, some of which furloughed their

personnel and contributed to the economic disruption.

38.    Up until the filing of this action, Polis has continued to issue a blizzard of executive

orders including one issued July 21, 2020, ordering individuals to wear “non-medical face

coverings.” Ex 16, EO-142, attached and incorporated.

39.    By invoking a “disaster” in EO-03 for the purpose of maximizing the “chances of

avoiding widespread disruptions to our economy,” Polis exceeded his statutory authority to

declare a disaster emergency.

40.    CDEA required Polis to find that “a disaster [i.e., the widespread loss of life] has

occurred or that this occurrence or the threat thereof is imminent,” rather than conjectured to

occur at a non-imminent, though possible time in weeks or months in the future. C.R.S. §24-

33.5-704(4) (emphasis added).

41.     Under CDEA, §703(3.5), the “presumptive presence” of coronavirus disease violates the

statutory meaning of a “disaster,” which requires “the occurrence or imminent threat of

widespread or severe damage, injury, or loss of life or property” and the statutory meaning of an

“emergency” requiring an “immediate response”. A statutory “disaster” does not include

disruptions to the economy or “strains on the healthcare system” for purposes of invoking

Polis’ authority under CDEA.

42.    Nor did the mere existence of “presumptive positive” cases amount to an “imminent” and

“widespread loss of life” under C.R.S. §24-33.5-703(3.5) inasmuch as death had not “occurred”

in Colorado, and elsewhere the lethality rate was very low across the general population, not

widespread, and effective treatments were readily available in Colorado



                                               11
  Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 12 of 36




43.    Polis’ EO-03, as amended, and later orders are not entitled to a presumption of conclusive

validity as to the existence of an emergency because EO-03 fails to comply with CDEA’s

requirements and the allocation of federal assistance under the CARES and Stafford Acts creates

an appearance of corruption or conflicting interests, as set forth, supra.

44.    The only ways to end the state of emergency is by order of this Court, the Governor’s

order, or a joint resolution by the legislature. The legislature adjourned on June 15, 2020, without

terminating Polis’ declaration of disaster emergency, resulting in the prospect of future executive

orders ad infinitum unless the topic is taken up by the 73rd General Assembly, if it convenes in

regular session on January 21, 2021, nearly six months after the filing of this complaint and

nearly ten months after the orders began.

The Governor Exceeded his Authority to Issue Further Executive Orders

45.    The governor’s authority to issue executive orders is restricted generally to evacuations,

the control of ingress/egress to disaster areas, and those actions contained in CDEA, C.R.S. §24-

33.5-704.

46.    However, subsequent to issuing his unauthorized declaration of a disaster in EO-03, Polis

continuously exceeded the scope of his statutory authority more than 150 times, as of the filing

of this complaint. Moreover, Polis’ orders are voluminous, dizzying in frequency, and lacking in

language and format precise enough to give notice to ordinary persons as to what is prohibited or

mandated and as to whom the orders apply. Ex 18, list of EOs thru EO 152, attached and

incorporated.

47.    On March 22, 2020, Polis issued EO 13, directing all employers, which includes

Plaintiffs, to “reduce in-person work…by at least fifty (50 percent),” exempting numerous




                                                 12
 Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 13 of 36




employers, but making no specific reference to churches as being either covered or exempt. Ex

10, EO 13 staff reduction, attached and incorporated.

48.    On March 25, 2020, Polis issued EO 17, ordering “all Coloradans to stay at home,

subject to limited exceptions….,” and ordering the closure of all businesses other than “Critical

Businesses” but making no specific reference to churches as being either covered or exempt.

Ex 11, EO 17, stay at home, attached and incorporated.

49.    On April 6, 2020, Polis issued EO 24, amending and extending the “stay at home” order

in EO 17. Ex 12, EO 24, stay at home, attached and incorporated.

50.    On April 27, 2020, Polis issued EO 44, “safer at home,” ordering Defendant Ryan,

among other things, to prohibit gatherings of ten (10) persons or more, limit social interactions

and travel, require symptom screening, require social distancing, and permitting “critical

businesses and government functions” to operate under certain conditions. Ex 13, EO 44, safer

at home, attached and incorporated.

51.    EOs 13, 17, 24 and 44 may have expired by their terms, but a declaration of their

invalidity from this Court is necessary to prevent Polis from simply re-issuing the same terms in

future orders. Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 U.S. 2012, 2019 n.1

(2017) (holding that subsequent events must make it absolutely clear that wrongful conduct

could not reasonably be expected to recur).

52.    On or about May 12, 2020, Polis hosted a virtual telephonic meeting with hundreds of

members of the Colorado clergy, during which meeting he stated at least three times that

churches were required to limit worship service gatherings to ten (10) or fewer persons, and

intimated that Plaintiffs and others similarly situated could be prosecuted for violating EO 44 and

related PHOs, described below.



                                                13
  Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 14 of 36




53.    On July 6, 2020, in EO 125, Polis extended and amended his “declaration of disaster”

contained in EO 03 for the fifth time (preceded by amend/extend orders in EO 32, 58, 76 and

109). Ex 14, EO 125, attached and incorporated.

54.    On July 16, 2020, Polis issued EO 138, amending/extending prior orders, citing Goldman

Sachs, a powerful global investment firm, for authority that a “federal mask mandate could

save the U.S. economy” from a “hit” to GDP,” and requiring individuals, subject to “several

exceptions,” to “wear a non-medical face covering over their nose and mouth.” EO 138 applies

to persons over ten (10) years of age while inside any “public indoor space” and persons waiting

for or inside listed transportation methods, exempting persons “officiating at a religious service,”

persons who are “hearing impaired or otherwise disabled,” persons communicating with

someone hearing impaired “where the ability to see the mouth is essential to

communication,” persons “seated at a food service establishment,” persons who are “exercising

with others from the individual’s household and a face covering would interfere with the

activity,” etc. Ex 15, EO 138, attached and incorporated.

55.    EO 138 does not exempt persons who simply want to attend but not officiate at religious

services, although entire counties may “choose to be exempt.”

56.    EO 138 provides: “Except as modified by this Executive Order, all Executive Orders or

Public Health Orders, including Public Health Order 20-31, issued due to COVID-19 and that are

currently in effect shall remain in full force and effect as originally promulgated.”

57.    EO 138 does not specify which Executive Orders are “currently in effect.”

58.    On July 21, 2020, Polis issued EO 142, amending/extending prior orders including EO

123. Ex 16, EO 142, attached and incorporated, and on July 23, 2020, Polis issued EO 144,

extending EOs 91, 123 and 142. Ex 17, EO 144, attached and incorporated.



                                                 14
 Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 15 of 36




59.    Polis’ EOs are invalid because they exceed his statutory authority under the CDEA,

C.R.S. §24-33.5-704, which is limited to:

       a. activating “state, local and interjurisdictional disaster emergency plans,”

       b. becoming the commander-in-chief of “any organized and unorganized militia.…”
       §704(5)-(6),

       c. convening advisors,

       d. suspending statutes and procedures “for the conduct of state business” if “strict
       compliance” would “prevent, hinder or delay” coping with the emergency,”

       e. compelling evacuations and routes of ingress/egress,

       f. controlling a disaster area as set forth in the statute,

       g. controlling alcoholic beverages, firearms, explosives, and combustibles, and

       h. determining the sharing of non-federal costs as required by 42 U.S.C. §5121 et seq.,

       the Robert T. Stafford Disaster Relief and Emergency Assistance Act. Sec. 704(6.5)-

       (7)(j).

60.    Polis’ EOs are invalid because he has no authority to violate the Colorado Constitution

under CDEA or other statutes.

The Claims Against Ryan’s PHOs

61.    On March 12, 2020, Ryan began issuing orders with PHO 20 and continued to issue

orders up to the PHO 32 and Amended PHO 31, issued July 10 and 21, respectively, and Ninth

Amended PHO 28 and Second Amended PHO 20, issued July 30, 2020. A listing of PHOs

printed August 8, 2020 from an official website is attached as Ex 19, (“Official List of PHOs”)

and incorporated herein.




                                                  15
    Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 16 of 36




62.       PHO 23. On March 20, 2020, Ryan issued “Amended Public Health Order 20-23”

(“PHO 23”). Ex 20, PHO 23, attached and incorporated.8

          a. PHO 23 prohibits “mass gatherings” of “no more than ten (10) people to slow the

spread of the COVID-19 virus,” citing C.R.S. §25-1.5-101(1)(a) and (2)(a)(10). PHO 23 ¶¶ 3, 6.

          b. However, PHO 23 defines “mass gatherings” according to CDC Interim Guidance for

Coronavirus Disease (COVID 19), dated March 15, 2020, as “a planned or spontaneous event

with a large number of people in attendance that could strain the planning and response

resources of the community hosting the event, such as a concert, festival, conference, or

sporting event.”

          c. PHO 23 does not define the meaning of “the community hosting the event.”

          d. PHO 23 does not define the meaning of the phrase “strain the planning and response

resources.”

          e. PHO 23, by failing to define its terms, fails to give notice of its meaning to persons of

ordinary intelligence.

          f. PHO 23 is void for vagueness in regard to the meaning of a “planned or spontaneous

event with a large number of people in attendance that could strain the planning and response

resources of the community hosting the event, such as a concert, festival, conference or sporting

event.”

          g. In the alternative, Plaintiffs’ religious services and activities do not fall within the

definition of “mass gatherings” contained in PHO 23 and the CDC guidelines because




8
  The original version of PHO 23 could not be found on the Official List of PHOs at the time of
this complaint.


                                                  16
 Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 17 of 36




attendance at Plaintiffs’ services and activities do not “strain the planning and response

resources of the community hosting the event.”

       h. PHO 23 §II, ¶¶A-H, is in violation of the Stafford Act, its regulations and RFRA by

discriminating against Plaintiffs on the basis of their religion while exempting thousands of

individuals from its prohibition of “mass gatherings,” specifically:

               (1) the state legislature

               (2) legislative bodies of municipal governments

               (3) municipal courts

               (4) airports

               (5) bus stations

               (6) train stations

               (7) health care facilities

               (8) grocery stores

               (9) retail stores

               (10) pharmacies

               (12) spaces where (10) or more persons may be in transit for essential goods and
               services)

               (13) restaurants offering delivery and take out

               (14) office environments

               (15) state government buildings

               (16) county government buildings

               (17) factories

               (18) newspaper services

               (19) television services

               (20) radio services


                                                 17
  Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 18 of 36




       (21) other media services

       (22) child care facilities

       (23) homeless shelters

       (24) emergency facilities necessary for the response to the events

63.    PHO 24. On March 22, 2020, Ryan ordered “Fifty Percent Reduction in Nonessential

Business In-Person Work and Extreme Social Distancing,” directed to “all Colorado

employers” except “critical businesses” and “critical government functions,” PHO 24 Sec. I,

¶ ¶ (A)-(B), listed in Sec. II. Ex 21, stay at home, attached and incorporated. The staff reduction

and social distancing rules did not apply to:

       a. Critical Businesses

       (1) healthcare operations (ten categories)

       (2) critical infrastructure (ten categories)

       (3) critical manufacturing (twelve categories)

       (4) critical services (eleven categories)

       (5) news media (four categories)

       (6) financial institutions (three categories)

       (7) providers of basic necessities to economically disadvantaged populations (three
       categories)

       (8) construction (housing, electricians, plumbers, safety, sanitation and others)

       (9) defense (aerospace, military, security and intelligence-related supporting state, local
       and U.S. and contractors)

       (10) critical services for residential safety/sanitation (ten categories)

       (11) Vendors providing critical services or products (five categories)

       b. Critical Government Functions

       (1) public safety (six categories)


                                                   18
    Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 19 of 36




        (2) emergency response

        (3) judicial branch operations

        (4) emergency medical (four categories)

        (5) emergency shelters

        (6) communications (main hubs for telephone, broadcasting equipment for cable systems,
        satellite

        (7) dish systems, cellular systems, television, radio and other emergency warning systems

        (8) public utility plan facilities (hubs, treatment plants, substations, pumping stations,
        power and gas)

        (9) transportation (public transportation, infrastructure, airports, helicopter pads, control
        towers, air traffic control centers, emergency equipment hangars, road
        construction/maintenance

        (10) hazardous material safety

        (11) service to at-risk populations and vulnerable individuals

        (12) any government service required for public health, safety or functionality

64.     PHO 24 did not refer to churches at all, even though they are “Colorado employers.”

Plaintiffs did not know if they were subject to the criminal penalties contained in PHO 24,

defined in C.R.S. §25-1-113 to include fine or imprisonment.

65.     PHO 24A. Four days after issuing the original iteration of PHO 24, Ryan issued an

“update” on March 26, 2020 by a superseding order, still numbered as PHO 24, but with a

different title: “Implementing Stay at Home Requirements” (numbered herein as “PHO

24A”). Ex 22, PHO 24A, attached and incorporated. The changes between PHOs 24 and 24A9

cannot be verified without a line-by-line comparison of the documents.




9
 Version PHO 24A, Ex. 22, dated March 26, 2020, was no longer available on the Official List
of PHOs at the time of this complaint. See Exhibit 19, Official List of PHOs.
                                                 19
  Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 20 of 36




66.       Although the title did not indicate a new term applying to Plaintiffs, PHO 24A contained

a new provision for “Houses of worship,” stating they “may remain open,” however, these

institutions are “encouraged to implement electronic platforms to conduct services whenever

possible or to conduct smaller (10 or fewer congregants), more frequent services to allow strict

compliance with Social Distancing Requirements.” Ex 22, PHO 24A ¶ III (C) (5). The language

of PHO 24B appeared to permit Plaintiffs to remain open without being subject to its criminal

penalties.

67.       PHO 24B. One day after issuing PHO 24A, Ryan issued PHO 24B on March 27, 2020,

superseding portion of “Order 20-24”and “20-23.” As with all of the PHO updates and

amendments, the changes cannot be verified without a line-by-line comparison of the documents.

Ex 23, PHO 24B, attached and incorporated.

68.       PHO 24C. Five days after issuing PHO 24B, Ryan issued another “update” on April 1,

2020, in a superseding order with the same number and the same title: “Implementing Stay at

Home Requirements.” (numbered herein as “PHO 24C”). Ex 24, PHO 24C, attached and

incorporated.

          a. PHO 24C ordered confusing mandates and prohibitions couched in permissive

terminology, including to “stay at home whenever possible,” to social distance “to the greatest

extent possible,” to leave residences “only to perform or utilize Necessary Activities.”

          b. PHO 24C prohibited “all public and private gatherings of any number” except as

“expressly permitted in this PHO which include Essential Activities.”

          c. PHO 24C ordered “all employers” to observe social distancing requirements “at all

times.”




                                                20
 Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 21 of 36




       d. PHO 24C stated that “houses of worship” were a “Critical Service” which “may

remain open, however, these institutions are encouraged to implement electronic platforms to

conduct services.”

69.    PHO 24D. Ryan issued another “update” on April 9, 2020 (“PHO 24D”), superseding

PHOs 24, 24A, 24B and 24C. “Houses of worship” were again listed as Critical Services which

“may remain open, however, these institutions are encouraged to implement electronic

platforms to conduct services” PHO 24D ¶ III (C), 5. Ex 25, PHO 24D, attached and

incorporated.

70.    As early as April 14, 2020 health officials admitted that the rate of new cases in Colorado

appeared to be plateauing yet, months later, the EOs and PHOs are still in effect.

71.    PHO 28. On April 26, 2020, Ryan issued PHO 28, titled “Safer at Home,” purporting to

supersede PHOs 22 and 24, as amended, designating “Houses of Worship” as “Critical Services”

that may remain open” but were encouraged to implement electronic platforms. Ex 26, PHO 28,

attached and incorporated.

72.    PHO 28A and 28B. On May 4 and May 8, 2020, Ryan issued superseding orders with the

same name, “Safer at Home.” (“PHOs 28A and 28B”). In both orders, “Critical Business”

contains a sub-category, “Critical Services,” Appx. F, p. 28-9, wherein “Houses of worship”

were again shown as: “may remain open, however, these institutions are encouraged to

implement electronic platforms to conduct services” Ex 27 and 28, PHOs 28A and 28B, attached

and incorporated.

73.    PHO 28C thru PHO 28E. Ryan issued superseding orders, confusingly using the same

name, “Safer at Home” (“PHOs 28C, 28D and 28E”) on May 14, 26 and June 2, respectively.

PHO 28C, Appx. F, p. 29, and PHO 28D, Appx. F, p. 29-30, use the same language regarding



                                                21
 Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 22 of 36




Houses of Worship stating they “may remain open” but were “encouraged to implement

electronic platforms.” Ex 29, 30 and 31, PHOs 28C, 28D and 28E, respectively, attached and

incorporated.

74.    PHO 28F (Sixth Amended) and PHO 28G (Seventh Amended). Ryan issued

superseding orders confusingly using the same number “28,” but using a new name “Safer at

Home and in the Vast, Great Outdoors” (“PHOs 28F and G”), on June 5 and 18, respectively.

75.    However, PHO 28F (June 5, 2020) the sixth iteration of PHO 28, without an indication

in the title and buried in the convoluted text of PHO 28F, Appx. F, p. 32, inserted a new

provision: “Houses of worship may operate as authorized in Sec. II, M of this Order.”

(emphasis added). Ex 32, PHO 28F, attached and incorporated.

76.    The said Section II, M, p. 11-12 (of PHO 28F), does not contain the permissive language

of PHOs 28 thru 28E. Instead, it contains a litany of minute regulatory orders while confusingly

mixing permissive language, i.e. “encouraged” and “should,” with mandatory language, i.e.

“must, “shall,” and “as authorized.”

77.    PHO 28G (Seventh Amended) contains the same confusing provisions just described

for PHO 28F. Ex 33, PHO 28G, attached and incorporated. As with all of the PHO updates and

amendments, the changes cannot be verified without a line-by-line comparison of the documents.

78.    PHO 28H (Eighth Amended). Ryan issued a superseding order on June 30, 2020, using

the same name “Safer at Home and in the Vast, Great Outdoors” (“Eighth Amended PHO

28”), stating, p. 2, that the work to “flatten the curve” appeared to be succeeding. Ex 34, PHO

28H, attached an incorporated. Again, changes cannot be verified without a line-by-line

comparison of the documents.




                                              22
 Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 23 of 36




79.    PHO 28H (i.e., the Eighth Amended version of PHO 28), p. 2, does not state that it

supersedes PHOs 28 through 28G, but only that it supersedes PHOs 22 and 24, as amended.

Therefore, PHOs 28A thru G are still in effect. PHO 28H contains a total of 48 pages, not

including the pages contained in hyperlinks referenced in the order’s text.

80.     PHO 28 thru 28H have titles that fail to notify Plaintiffs that churches are subject to

criminal penalties contained therein because the titles refer to “home” and “outdoors,” not to

churches.

81.    PHO 28H, Appx. F, p. 34, contains a confusing mix of permissive and mandatory

language: “Houses of Worship may operate as authorized in Section II, M of this Order.”

82.    The said Section II, M, “Houses of Worship,” in PHO 28H, p. 13, again contains a

litany of minute regulatory orders that confusingly mix permissive language, i.e. “encouraged”

and “should” with mandatory language, i.e. “must,” “shall” and “as authorized,” while also

incorporating three hyperlinks, themselves labeled twice as permissive “guidance” or

“guidelines”:

       a. “Houses of worship are encouraged to implement electronic platforms to conduct
       services whenever possible or to conduct more frequent services of 10 people or less to
       allow for compliance with Social Distancing Requirements. Effective June 4, 2020,
       houses of worship may open to 50% of the posted occupancy limit indoors not to exceed
       50 people, whichever is less, per room, while meeting the 6 feet distancing requirements
       in every direction between non-household members. Effective June 18, 2020, extra large
       houses of worship may operate up to 100 people indoors within their usable space
       calculated using the Social Distancing Space Calculator. [hyperlink]. For outdoor
       services, a house of worship must maintain 6 feet distance between non-household
       members and work with the appropriate local authority to obtain approval for the
       maximum number of individuals who may attend in the designated outdoor space. In
       addition to meeting the requirements of Section II. I of this Order, houses of worship
       shall also meet the following requirements:

                1. Face coverings are strongly encouraged to be worn by staff, volunteers
                and congregants while on the premises of the house of worship, except for


                                                23
 Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 24 of 36




               children 2 years old and under, those with trouble breathing, or those unable to
               remove a mask without assistance.

               2. Houses of worship should follow the Colorado Department of Health and
               Environment Cleaning Guidance [hyperlink] as well as the CDC guidelines for
               Cleaning and Disinfecting Your Facility [hyperlink] in preparing their buildings
               prior to, during and following any gathering. Restrooms and the worship space,
               particularly any metal or plastic on chairs, and all high touch surfaces or shared
               objects must be cleansed and disinfected between services.”

83.    PHO 28H, Ex 34, uses both permissive and mandatory language in stating, p.2:

“Individuals are urged to wear non-medical cloth face covering that cover the nose and mouth

whenever in public as required by Executive Order D 2020 091 as amended by Executive Order

D 2020-123.”

84.    PHO 28H, Section II, I (incorporated into Section II, M, as quoted above), imposes

additional measures on Plaintiffs as are imposed on “All Businesses and Government

Functions,” which “shall all follow the protocols below [consisting of more than two pages].”

85.    PHO 28H, Sec. II, M restricts Plaintiffs’ “indoor congregations to “50% of the posted

occupancy limit indoors not to exceed 50 people, whichever is less, per room, while meeting the

6 feet distancing requirements….” Furthermore, for outdoor services, Plaintiff must “work with

the appropriate local authority to obtain approval….”

86.    The language of Sec. II, M ordering “to work with the appropriate local authority” grants

officials unbridled discretion to approve Plaintiffs’ outdoor services without any notice to

Plaintiffs of the requirements for such approval and without guidance to officials on enforcing

violations of such approval.

87.     Furthermore, the “appropriate local authority” is not defined by PHO 28H, Sec. II, M.

88.    PHO 28H favors non-churches, that is, it permits businesses, together with state and

local government operations, to gather indoors with more than 50% of their posted occupancy


                                               24
 Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 25 of 36




and to gather outdoors without “working with the appropriate local authority to obtain

approval….” Ryan has issued a “Ninth Amended” iteration of PHO 28. Ex 41, PHO 28 “I,”

attached and incorporated.

89.    Under Ryan’s authorization, variances have been issued to numerous counties, exempting

them from compliance with PHO 28H.

90.    On or about May 14, 2020, a representative of Tri-County Health Department which

enforces these orders in Adams, Arapahoe and Douglas Counties, CO, effectively threatened

criminal prosecution, including imposition of fines up to $1,000 and one year in the county jail

for violations of EO-44 and PHO 20-28B. On July 24, 2020, Jefferson County issued PHO 20-

008 ordering face coverings in public “supplementing the requirement of other state face

covering orders” by Polis and Ryan, threatening penalties of up to $5,000.00 and one year in jail.

Ex 40, Jeffco PHO 008, attached and incorporated.

The Ryan Orders are Void for Vagueness

91.    On or about April 24, 2020, Plaintiff Pastor Enyart phoned the Colorado Department of

Health for assistance in determining which of the State Defendants’ orders applied to DBC due

to conflicting information on websites published by Polis and Ryan. Ex 35, affid. Enyart,

attached and incorporated.

92.    In his phone call, Pastor Enyart explained that the State Defendants had published nearly

forty separate government press releases, web pages, PowerPoints, PDFs, and articles and he

said: “As a pastor, I’m supposed to consolidate all that into clear guidance for our church

members. But with what you’re all giving us, that’s impossible.” Ex 35.




                                               25
  Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 26 of 36




93.     The health department representative literally laughed, though politely, and said, “Really,

we don’t know the answers,” and further said, “I feel bad that I can’t disagree with what you’re

saying. It’s really a mess.” Ex 35, affid.

94.     Plaintiff Rhoads and the church staff have been unable to learn the exact meaning of the

government’s orders despite phone calls to the government offices, searching websites, asking

fellow clergy and listening to clergy calls with the governor. At no time have Plaintiffs been

given notice and hearing for the deprivation of their First Amendment rights.

RFRA and the Stafford Act and Polis’ Request for Federal Assistance

95.     In 1993, Congress enacted the Religious Freedom Restoration Act, 42 U.S.C.§2000bb et

seq. (“RFRA”), to restore the compelling interest test in cases where free exercise of religion is

substantially burdened.

96.     Under 42 U.S.C.§2000bb-3, entitled “Applicability,” RFRA applies to “all federal law

and the implementation of that law, whether statutory or otherwise….” and “federal statutory

law” is subject to RFRA “unless such law explicitly excludes such application by reference to

this chapter.” (emphasis added)

97.     Importantly, neither the CARES Act nor the Stafford Act excludes the application of

RFRA.

98.     On March 25, 2020, Polis made a written request (“Polis Letter”) to the President of the

United Stated, through the regional administrator for FEMA, under Section 401 of the Robert T.

Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. §§ 5121-5207, asking the

President to declare a major disaster in Colorado due to COVID-19 and to grant monetary

financial assistance under various Stafford Act programs and under the Hazard Mitigation Grant

Program authorized by 42 U.S.C. §§ 5170c and 5172, implemented by 44 C.F.R. §206.266.



                                                26
  Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 27 of 36




Ex. 37, Polis Letter, pp. 6-8, attached hereto and incorporated.

99.    CDEA’s text contemplates the “implementation of federal law” by containing a provision

specifically authorizing the governor of Colorado to determine the sharing of non-federal costs

as required by 42 U.S.C. §5121 in the Stafford Act. C.R.S. §24-33.5-704(6.5)-(7)(j).

100.   The Polis Letter, Ex 37, pp. 6-7, specifically justified its request for federal moneys

upon the above-listed EOs and PHOs issued pursuant to CDEA by Defendants Polis and Ryan

between March 11 and March 24, 2020, making the CDEA, the EOs and PHOs integral to the

implementation of the President’s NED, the CARES Act and the Stafford Act.

101.   The “implementation” of the CARES Act and Stafford Act together with the President’s

NED, supra, and Azar’s PHE, supra, are the “implementation of federal law” under RFRA, 42

U.S.C. §2000bb-3, by means of state law in CDEA and the State Defendant’s EOs and PHOs.

See 44 C.F.R. §206.37 (processing requests). Defendant Mnuchin and Defendant Treasury

awarded Polis’ requested funds pursuant to 42 U.S.C. §247d and the CARES Act.

102.   The approval of FEMA assistance requires the execution of a FEMA-State Agreement

and execution of an applicable emergency plan “ensuring” that states “embrace mitigation

efforts,” which Polis submitted as the EOs and PHOs disputed herein. Ex 38, copy of 44 C.F.R.

§206.44, attached and incorporated herein.

103.   Defendant Wolf and Department of Homeland Security, through FEMA, approved Polis’

request for assistance under the Stafford Act. Ex 39, gov. press rel. 3/29/20, attached and

incorporated.

104.   Section 308 of the Stafford Act was amended by the Post-Katrina Emergency

Management Reform Act of 2006 to prohibit discrimination on the basis of religion.




                                                27
 Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 28 of 36




105.   The CDEA and Defendants’ EOs and PHOs substantially burden Plaintiffs’ free exercise

of religion in violation of the First Amendment, RFRA, Section 308 of the Stafford Act and its

implementing regulations in 44 C.F.R. §§206.11 and 206.36.

106.   Polis issued EO 24 through 24D, declaring his “actions and prohibitions” were necessary,

“due to…the Declaration of … a National Emergency by the President of the United States on

March 13, 2020,” highlighting further that the State Defendants actions were not merely an

internal state initiative but were carried out in order to obtain assistance from the Federal

Defendants.

107.   Defendants’ EOs and PHOs restrict or prevent religious speech and the expression of

personal communication in how closely Plaintiff Pastors can be to persons in their congregations,

and in how closely congregants can be to each other, to meet, pray, talk, stand, sit, walk, sing,

pray, embrace, shake hands, smile or facially express their thoughts, opinions and emotions

verbally and through facial expression. Moreover, Plaintiffs are restricted in holding baptisms,

communion services, marriage ceremonies and laying of hands.

108.   Defendants’ EOs and PHOs suppress the attendance at Plaintiffs’ worship services by

restricting members from freely leaving their homes to attend worship services.

109.   If Plaintiffs comply with the mandates contained in the orders, they violate their sincerely

held religious beliefs and if they do not comply, they pay a heavy price.

110.   CDEA is not a general, neutral, non-discriminatory statute because it exempts activities

involving the “course or conduct of a labor dispute,” the “dissemination of news or comment on

public affairs,” and also exempts “police forces,” “fire-fighting forces,” and “armed forces,” but

does not exempt Plaintiffs’ religious services or activities which are protected by the First

Amendment. C.R.S. §24-33.5-702(2). The fact that CDEA gives exemptions to thousands of



                                                28
  Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 29 of 36




people negates the purported reason for subjecting Plaintiffs to State Defendants’ oppressive EOs

and PHOs.

111.    CDEA, the EOs and PHOs lack a compelling state interest to restrict Plaintiff rights

because of the voluminous exemptions giving more favorable treatment to numerous groups and

businesses.

112. State Defendants admit that the EOs and PHOs exempt: “a range of commercial and

nonreligious activities” including, for example, “marijuana dispensaries, liquor stores, hardware

stores, laundromats, banks, law offices, accounting offices,” and protesters whose conscience

“would not allow them to stay home.” Also exempted are thousands of people working in

government operations.

113.    Providing assistance in obtaining voluntary preventative and therapeutic treatments are

less restrictive methods for responding to potential and actual COVID-19 infections rather than

discriminating against Plaintiffs for the exercise of their religious rights, as shown by other

nations’ experiences.

114.    For persons who wish to protect themselves from airborne, molecular virus particles,

urging voluntary protective face coverings in public is a less restrictive method than penalizing

Plaintiffs for the free exercise of their religious rights.

The PHOs Violate Colorado’s Administrative Procedure Act

115.    The Colorado Administrative Procedure Act (“APA”) requires state agencies to provide

procedural due process of law in both rulemaking and adjudicatory proceedings. C.R.S. §25-1.5-

101 et seq.

116.    Specifically, the APA provides: “The general assembly finds that an agency should not

regulate or restrict the freedom of any person to conduct his or her affairs, use his or her

property, or deal with others on mutually agreeable terms unless it finds, after a full
                                                   29
  Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 30 of 36




consideration of the effects of the agency action, that the action would benefit the public interest

and encourage the benefits of a free enterprise system for the citizen of the state. C.R.S. §24-4-

101.5.

117.     In violation of the APA, §24-4-102(15), Ryan issued PHOs containing numerous “rules,”

defined as being “the whole or any part of every agency statement of general applicability and

future effect implementing, interpreting, or declaring law or policy or setting forth the procedure

or practice requirement of any agency.” “Rule” includes “regulation”.

118.     Under the APA, §24-4-103: “When any agency is required or permitted by law to make

rules, in order to establish procedures and to accord interested persons an opportunity to

participate therein, the provisions of this section shall be applicable.”

119.     Plaintiffs are “interested persons” in the PHOs described herein.

120.     Ryan and Defendant CDPHE failed to accord Plaintiffs any opportunity to participate in

Ryan’s issuance of the PHOs, in violation of the APA, §24-4-103.

121.     Ryan issued PHOs as pseudo-legislation, intending them to be substantive standards

carrying the force of law, or in the alternative, she issued the PHOs as permissive guidelines but

with the threat of criminal enforcement.

122.     Either way, Ryan’s PHOs violated procedural due process protections under the

Fourteenth Amendment of the United States Constitution as codified by the APA, depriving

Plaintiffs of their rights under the First Amendment and in violation of the certification

requirement of C.F.R. §206.36 requiring the governor to certify he took appropriate action under

state law.




                                                  30
  Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 31 of 36




Plaintiffs have standing.

123.   Plaintiffs have suffered and continue to suffer actual and imminent injury-in-fact by

reason of the Federal Defendants’ implementation of federal law in violation of RFRA, the

CARES Act and the Stafford Act in approving assistance despite the State Defendants’ EOs and

PHOs that deprive Plaintiffs of their First Amendment rights without due process of law or legal

authority.

124.   Federal Defendants’ approvals of assistance to Polis is the causal connection to the

deprivation of Plaintiffs’ rights because State Defendants would not have deprived Plaintiffs of

their rights absent approval and assistance by Federal Defendants.

125.   A favorable ruling by this Court will redress Plaintiffs’ injuries.

126.   The orders by State Defendants are not entitled to conclusive validity because (1) the

orders were not passed by the Colorado legislature, (2) the CARES Act creates the appearance of

corruption or conflicting interests (3) the orders infringe upon First Amendment rights.

                                FIRST CLAIM FOR RELIEF
                Declaratory Judgment that the Federal Defendants Implemented
                  Federal Law in Violation of Plaintiffs’ Rights Under RFRA

127.   Plaintiffs incorporate by reference the above allegations and further allege:

128.   Under 5 U.S.C. §702, Plaintiffs are entitled to declaratory judgment that Federal

Defendants implemented federal law, including Azar’s PHE, the President’s NED and

Congressional funding provisions in the Stafford and CARES Acts, while violating Plaintiffs’

rights under RFRA by restricting Plaintiffs First Amendment rights.

                                 SECOND CLAIM FOR RELIEF
                        Declaratory Judgment that the Federal Defendants
             Violated the Stafford Act’s Prohibition against Religious Discrimination

129.   Plaintiffs incorporate by reference the above allegations and further allege:



                                                31
  Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 32 of 36




130.   Under 5 U.S.C. §702, Plaintiffs are entitled to a declaration that the Federal and State

Defendants violated the Stafford Act, 42 U.S.C. §5151(a) and 44 C.F.R. §206.36(c)(1), by

discriminating against Plaintiffs on the basis of religion without appropriate legal authority under

state law and without notice and hearing.

                            THIRD CLAIM FOR RELIEF
          Declaratory Judgment that CDEA Discriminates on its Face and as Applied

131.   Plaintiffs incorporate by reference the paragraphs above and further allege:

132.   Polis and Ryan acted at all times under purported authority contained in CDEA.

133.   CDEA is not a neutral law of general applicability because it facially and as applied to

Plaintiffs exempts non-religious organization.

134.   CDEA violates Plaintiffs’ rights under the First Amendment and is void.

135.   The EOs and PHOs are void because Polis and Ryan issued them pursuant to the

unconstitutional CDEA statute.

                              FOURTH CLAIM FOR RELIEF
                       Declaratory Judgment that Polis’ EOs Exceed his
                         Authority Under the Colorado Constitution

136.   Plaintiffs incorporate by reference the above allegations and further allege:

137.   Plaintiffs are entitled to a declaration that Polis’ EOs are restricting Plaintiffs from the

Free Exercise of Religion in violation of the Colorado Constitution, art. II, Sec. 4.

                                FIFTH CLAIM FOR RELIEF
                           Declaring Polis’ Violated CDEA’s Conditions

138.   Plaintiffs incorporate by reference the paragraphs above, and further state:

139.   In the alternative, if CDEA is not void, Polis violated CDEA by failing to find that a

disaster had occurred or that the threat thereof is “imminent.”




                                                 32
 Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 33 of 36




140.   The EOs and PHOs are void because Polis failed to declare the existence of an

emergency within the definition contained in CDEA.

                               SIXTH CLAIM FOR RELIEF
                   Declaratory Judgment that Polis’ EOs Exceed the Scope
                                of his Authority under CDEA

141.   Plaintiffs incorporate by reference the above allegations and further allege:

142.   Plaintiffs are entitled to a declaration that Polis’ executive orders are outside the scope of

his authority under CDEA and as such, his executive orders are null and void as to Plaintiffs.


                           SEVENTH CLAIM FOR RELIEF
            Declaratory Judgment that Polis’ EOs Violate the First Amendment
                            of the United States Constitution

143.   Plaintiffs incorporate by reference the above allegations and further allege:

144.   Plaintiffs are entitled to a declaration that Polis’ executive orders violate Plaintiffs’ rights

under the First Amendment of the United States Constitution to free exercise of religion,

freedom of speech, and freedom of assembly without due process of law.

                           EIGHTH CLAIM FOR RELIEF
          Declaratory Judgment that Ryan’s PHOs Violate the First Amendment
                           of the United States Constitution

145.   Plaintiffs incorporate by reference the above allegations and further allege:

146.   Plaintiffs are entitled to a declaration that Ryan’s public health orders violate Plaintiffs’

rights under the First Amendment of the United States Constitution to free exercise of religion,

freedom of speech, and freedom of assembly without due process of law.

                              NINTH CLAIM FOR RELIEF
              Declaratory Judgment that Polis’ Orders are Void for Vagueness


147.   Plaintiffs incorporate by reference the above allegations and further allege:




                                                 33
 Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 34 of 36




148.   Plaintiffs are entitled to a declaration that Polis’ EOs are void for vagueness under the

Fourteenth Amendment of the United States Constitution by failing to give notice to persons of

ordinary intelligence of the conduct prohibited or mandated, by failing to give adequate guidance

to officers responsible for enforcement, and by granting unbridled discretion to those making

enforcement decisions.

                                TENTH CLAIM FOR RELIEF
                Declaratory Judgment that Ryan’s Orders are Void for Vagueness

149.   Plaintiffs incorporate by reference the above allegations and further allege:

150.   Plaintiffs are entitled to a declaration that Ryan’s PHOs are void for vagueness under the

Fourteenth Amendment of the United States Constitution by failing to give notice to persons of

ordinary intelligence of the conduct prohibited or mandated, by failing to give adequate guidance

to officers responsible for enforcement, and by granting unbridled discretion to those making

enforcement decisions.

                            ELEVENTH CLAIM FOR RELIEF
            Declaratory Judgment that Ryan’s Orders Deprived Plaintiffs of the
            Right to Notice and Hearing Under the Fourteenth Amendment and
                     Exceeded Her Authority Under the Colorado APA


151.   Plaintiffs incorporate by reference the above allegations and further allege:

152.   Plaintiffs are entitled to a declaration that Ryan’s PHOs violated the Colorado

Administrative Procedure Act and in so doing also deprived Plaintiffs of their First Amendment

rights and their right to due process right under the Fourteenth Amendment of the United States

Constitution.

                              TWELFTH CLAIM FOR RELIEF
                            Injunctive Relief Against All Defendants

153.   Plaintiffs incorporate by reference the above allegations and further allege:



                                                34
  Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 35 of 36




154.   State Defendants’ EOs and PHOs have caused Plaintiffs to suffer irreparable harm for

which money damages are unavailable and/or inadequate relief.

155.   Under Fed. R. Civ. P. 57 and 65:

       a.      Plaintiffs are entitled to injunctive relief against State Defendants prohibiting

them, their “agents, servants, employees and attorneys” from enforcing or threatening to enforce

against Plaintiffs any COVID-19 related executive orders and public health orders issued on or

subsequent to March 11, 2020.

       b.      Plaintiffs are entitled to injunctive relief requiring State Defendants to publicize

the termination of all such orders by this Court’s order in the same manner and using the same

means as State Defendants have used to publicize the EOs and PHOs, specifically, using press

releases, publishing such press releases on their official websites, and notifying media outlets.

       c.      Plaintiffs are entitled to injunctive relief against Federal Defendants, their “agents,

servants, employees and attorneys” prohibiting them from, under the Stafford Act, CARES Act

or similar federal law, approving or providing any future assistance to State Defendants after an

order by this Court finding Plaintiffs likely to succeed or actually succeeding on the merits of

their claims herein.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for declaratory and injunctive relief as set forth above, for

attorneys’ fees and costs as set forth in 42 U.S.C. §1988, and for such other and further relief that

the Court deems just and proper.



                              [attorneys listed on the following page]




                                                 35
Case 1:20-cv-02362 Document 1 Filed 08/09/20 USDC Colorado Page 36 of 36




                                 Respectfully submitted,

                                 MESSALL LAW FIRM, LLC
                                 s/ Rebecca R. Messall
                                 Rebecca R. Messall, CO Bar no. 16567
                                 7887 E. Belleview Avenue, Suite 1100
                                 Englewood, CO 80111
                                 Phone 303.228.1685
                                 Email: rm@lawmessall.com
                                 Attorney for Plaintiffs

                                 BERGFORD LAW
                                 J. Brad Bergford, CO Bar no. 42942
                                 Attorney at Law
                                 3801 E. Florida Ave. Ste. 800
                                 Denver, CO 80210
                                 Phone: 720.980.3989
                                 Email: brad@bergfordlaw.com
                                 Attorney for Plaintiffs




                                   36
